DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 13-19, filed 3/10/2022, with respect to claims 11, 13-14, 31, 33-34, 51, 53 and 76-77  have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 9/27/2021.
3.	Applicant's amendment filed on 3/10/2022 has been considered and entered for the record. 
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gordon Moriarty on 6/6/2022. The application has been amended as follows: 

Claims filed on 3/10/2022 have been amended as follows:
Claims 1, 6, 21, 24, 41, 46, 64, 67, 70 and 72-73 have been cancelled. 


Reasons for Allowance
5.	Claims 11, 13-14, 31, 33-34, 51, 53 and 76-77 are allowed and have been re-numbered 1-10.
The following is an examiner’s statement of reasons for allowance: 
As for claims 11 and 76, the prior art of record fails to anticipate or suggest or render obvious a system for thermal regulation of an energy storage device, comprising: a liquid coolant reservoir configured to contain a liquid coolant; a cooling unit in fluid communication with said liquid coolant reservoir and thermal communication with said energy storage device comprising one or more cells, wherein said one or more cells are disposed internal to said cooling unit such that said one or more cells are at least partially submerged within said liquid coolant, and wherein said cooling unit is configured to permit transfer of thermal energy from said one or more cells to said liquid coolant such that at least a portion of said liquid coolant undergoes a phase transition to a vapor coolant; a fluid flow line in fluid communication with said cooling unit, wherein said fluid flow line is configured to accept said vapor coolant from said cooling unit; a condenser in fluid communication with said fluid flow line and said liquid coolant reservoir, wherein said condenser is configured to permit said vapor coolant to expel thermal energy and undergo phase transition to said liquid coolant; a control loop in fluid communication with said cooling unit and said fluid flow line, and wherein said control loop actively controls a pressure of said vapor coolant in said fluid flow line, and optionally generates a pressure differential between said cooling unit and said condenser such that a first pressure at said cooling unit is less than a second pressure at said condenser a flow restrictor or shut-off valve in fluid communication with said liquid coolant reservoir and said condenser, and wherein said flow restrictor regulates flow of said liquid coolant from said condenser towards said liquid coolant reservoir; and a vacuum generator and a pump in fluid communication with said fluid flow line, wherein said vacuum generator regulates flow of said vapor coolant from said cooling unit to said condenser; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723